DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 17 and 20 are objected to because of the following informalities:  In each of these claims, the phrase “oppositely disposed a first surface and a second surface” should be amended to recite “ a first surface  oppositely disposed from a second surface” for improved clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dow, Jr. (US 5120325) in view of Furumori (US 2007/0212520) and Carte et al (US 2003/0064190) and further in view of Karami et al (US 5244457).
With respect to claim 17, Dow discloses a breathable adhesive bandage (col 1 line 30; col 2 line 44) comprising a fabric layer formed from wool (col 2 lines 29-34) comprising wool fibers (it is inherent that wool fabric is formed from wool fibers) wherein the fabric layer has:
oppositely disposed first and second surfaces (col 2 lines 39-40); 
an adhesive layer applied to the second surface of the fabric layer (col 2 lines 11-12, 45-62); 
a pad attached to the second surface fabric layer or to the adhesive layer (absorbent pad – col 3 lines 1-11); and
a removable backing (peel-able protective layer – col 2 lines 63-67), wherein the removable backing is configured to cover the pad and wherein the removable backing is configured to removably attach to the adhesive layer (col 2 lines 63-68).
Dow does not, however, explicitly disclose that the fabric layer is formed “entirely” of wool or that the fabric layer has a weight in a range of 1 to 15 ounces per square yard. 
Furumori, however, teaches an adhesive article comprising a fabric substrate formed from wool (para [0157]) wherein the basis weight of the fabric is preferably in the range of 10 g/m2 to 80 g/m2 (para [0159]; 10-80 g/m2 is approximately 0.29-2.36 oz/yd2 which overlaps with the claimed range of 1-15 oz/yd2). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the fabric layer of Dow entirely from wool as taught by Furumori since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the wool fabric layer having a weight within the range of 1-15 oz/yd2 as taught by Furumori since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Dow also does not disclose that the adhesive layer is applied to the second surface of the fabric layer in a discontinuous pattern. 
Carte et al teaches a breathable adhesive bandage wherein “the adhesive is applied to the...backing in a discontinuous pattern so that there are adhesive coated areas and adhesive-free areas. The adhesive coated areas allow for adhesion of the bandage to the skin, while the adhesive-free areas allow moisture vapor to pass through, thereby simultaneously achieving high breathability and good wear performance using relatively low cost materials”. (para [0019]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the bandage of Dow to apply the adhesive layer of Dow as a discontinuous layer as in Carte to thereby provide only partial coverage of the fabric layer in order to simultaneously achieve high breathability and good wear performance using relatively low cost materials.
Dow also does not disclose that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer. 
Karami et al, however, teaches an adhesive dressing which includes an adhesive layer applied to a wound covering portion of the dressing wherein the adhesive layer is configured such that at least 50% of the surface area of the wound covering portion contains adhesive (col 6 lines 21-26; a range of 50-100% overlaps with the claimed range of 40-70%). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the adhesive such that it is applied to, specifically, between 40-70% of the surface area of the wound covering portion, as taught by Karami, since discovering the optimum or workable ranges involves only routine skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dow, Jr. (US 5120325) in view of Furumori (US 2007/0212520), Carte et al (US 2003/0064190) and Karami et al (US 5244457) and further in view of Restani et al (US 2009/0280151).
With respect to claim 19, Dow in view of Furumori and Carte et al and further in view of Karami discloses the bandage substantially as claimed (see rejection of claim 20) but Dow does not disclose that the wool fibers have a thickness in a range of 13-25 microns.
Restani, however, teaches that fabrics formed from wool fibers having a diameter dimension of 17 microns are smooth and create no micro-abrasions on the skin, thereby minimizing damage to the skin by the fabric (para [0004]; 17 microns is within the claimed range of 13-25 microns). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the wool fabric of the bandage of Dow in view of Furumori and Carte et al and further in view of Karami from wool fibers having thicknesses in a range of 13-25 microns as taught by Restani in order to form a smooth fabric that will not create micro-abrasions on the skin, thereby minimizing damage to the skin by the fabric.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dow, Jr. (US 5120325) in view of Restani et al (US 2009/0280151) and Carte et al (US 2003/0064190) and further in view of Karami et al (US 5244457).
With respect to claim 20, Dow discloses a breathable adhesive bandage (col 1 line 30; col 2 line 44) comprising a fabric layer formed from wool (col 2 lines 29-34) comprising wool fibers (it is inherent that wool fabric is formed from wool fibers) wherein the fabric layer has:
oppositely disposed first and second surfaces (col 2 lines 39-40); 
an adhesive layer applied to the second surface of the fabric layer (col 2 lines 11-12, 45-62); 
a pad attached to the second surface fabric layer or to the adhesive layer (absorbent pad – col 3 lines 1-11); and
a removable backing (peel-able protective layer – col 2 lines 63-67), wherein the removable backing is configured to cover the pad and wherein the removable backing is configured to removably attach to the adhesive layer (col 2 lines 63-68).
Dow does not, however, explicitly disclose that the fabric layer is formed “entirely” of wool or that the wool fibers have a fiber thickness in a range of 13-25 microns.
Restani, however, teaches that fabrics formed from wool fibers having a diameter dimension of 17 microns are smooth and create no micro-abrasions on the skin, thereby minimizing damage to the skin by the fabric (para [0004]; 17 microns is within the claimed range of 13-25 microns). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the fabric layer of Dow entirely from wool as taught by Furumori since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the wool fabric of the bandage of Dow from wool fibers having thicknesses in a range of 13-25 microns as taught by Restani in order to form a smooth fabric that will not create micro-abrasions on the skin, thereby minimizing damage to the skin by the fabric.
Dow also does not disclose that the adhesive layer is applied to the second surface of the fabric layer in a discontinuous pattern. 
Carte et al teaches a breathable adhesive bandage wherein “the adhesive is applied to the...backing in a discontinuous pattern so that there are adhesive coated areas and adhesive-free areas. The adhesive coated areas allow for adhesion of the bandage to the skin, while the adhesive-free areas allow moisture vapor to pass through, thereby simultaneously achieving high breathability and good wear performance using relatively low cost materials”. (para [0019]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the bandage of Dow to apply the adhesive layer of Dow as a discontinuous layer as in Carte to thereby provide only partial coverage of the fabric layer in order to simultaneously achieve high breathability and good wear performance using relatively low cost materials.
Dow also does not disclose that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer. 
Karami et al, however, teaches an adhesive dressing which includes an adhesive layer applied to a wound covering portion of the dressing wherein the adhesive layer is configured such that at least 50% of the surface area of the wound covering portion contains adhesive (col 6 lines 21-26; a range of 50-100% overlaps with the claimed range of 40-70%). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the adhesive such that it is applied to, specifically, between 40-70% of the surface area of the wound covering portion, as taught by Karami, since discovering the optimum or workable ranges involves only routine skill in the art.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dow, Jr. (US 5120325) in view of Restani et al (US 2009/0280151), Carte et al (US 2003/0064190) and Karami et al (5244457) and further in view of Furumori (US 2007/0212520)
With respect to claim 22, Dow in view of Restani et al and Carte et al and further in view of Karami discloses the bandage substantially as claimed (see rejection of claim 20) but Dow does not, however, explicitly disclose that the fabric layer has a weight in a range of 1 to 15 ounces per square yard. 
Furumori, however, teaches an adhesive article comprising a fabric substrate formed from wool (para [0157]) wherein the basis weight of the fabric is preferably in the range of 10 g/m2 to 80 g/m2 (para [0159]; 10-80 g/m2 is approximately 0.29-2.36 oz/yd2 which overlaps with the claimed range of 1-15 oz/yd2). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the wool fabric layer of the device of Dow in view of Restani et al and Carte et al and further in view of Karami having a weight within the range of 1-15 oz/yd2 as taught by Furumori since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Double Patenting
NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11439540. 
With respect to claims 1-16, although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
Claim 1 of the instant application recites:
A breathable adhesive bandage, comprising:
a fabric layer comprising wool with wool fibers that have
a fiber thickness in a range of 13 to 25 microns; 
wherein the fabric layer has
a weight in a range of 1 to 15 ounces per square yard and includes oppositely disposed a first surface and a second surface, wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer to provide extra thickness and padding or cushioning to the fabric layer;
an adhesive layer applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer.

Claim 1 of US Patent No. 11439540 (hereinafter: ‘540 Patent) recites:
A breathable adhesive bandage, comprising: a fabric layer formed entirely of wool, the fabric layer comprising wool fibers that have a fiber thickness in a range of 13 to 25 microns; wherein the fabric layer has a weight in a range of 5 to 15 ounces per square yard and includes oppositely disposed first and second surfaces, wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer to provide extra thickness and padding or cushioning to the fabric layer; an adhesive layer applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer; a pad attached to the second surface of the fabric layer or to the adhesive layer; and a removable backing, wherein the removable backing is configured to cover the pad and removably attach to the adhesive layer.	

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the present application and claim 1 of the ‘540 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘540 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claim 1 of the ‘540 patent and, therefore, is not patentably distinct from claim 1 of the ‘540 patent.
	All of the limitations of claims 2-16 can be found in claims 2-12 of the ‘540 Patent. 

With respect to claims 17-19, although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
Claim 17 of the instant application recites:
A breathable adhesive bandage, comprising:
a fabric layer formed entirely of wool, the fabric layer comprising wool fibers;
wherein the fabric layer has
a weight in a range of 1 to 15 ounces per square yard and includes oppositely disposed a first surface and a second surface;
an adhesive layer applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer;
a pad attached to the second surface of the fabric layer or to the adhesive layer; and
a removable backing, wherein the removable backing is configured to cover the pad and 
removably attach to the adhesive layer.

Claim 1 of US Patent No. 11439540 (hereinafter: ‘540 Patent) recites:
A breathable adhesive bandage, comprising: a fabric layer formed entirely of wool, the fabric layer comprising wool fibers that have a fiber thickness in a range of 13 to 25 microns; wherein the fabric layer has a weight in a range of 5 to 15 ounces per square yard and includes oppositely disposed first and second surfaces, wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer to provide extra thickness and padding or cushioning to the fabric layer; an adhesive layer applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer; a pad attached to the second surface of the fabric layer or to the adhesive layer; and a removable backing, wherein the removable backing is configured to cover the pad and removably attach to the adhesive layer.	

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the present application and claim 1 of the ‘540 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘540 Patent is in effect a “species” of the broader, “generic” invention recited in claim 17 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 17 of the present application is anticipated by claim 1 of the ‘540 patent and, therefore, is not patentably distinct from claim 1 of the ‘540 patent.
	All of the limitations of claims 18-19 can be found in claim 1 of the ‘540 Patent. 

With respect to claims 20-22, although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
Claim 20 of the instant application recites:
A breathable adhesive bandage, comprising:
a fabric layer formed entirely of wool, the fabric layer comprising wool fibers that have a fiber thickness in a range of 13 to 25 microns;
wherein the fabric layer includes oppositely disposed a first surface and a second surface;
an adhesive layer applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer;
a pad attached to the second surface of the fabric layer or to the adhesive layer; and
a removable backing, wherein the removable backing is configured to cover the pad and removably attach to the adhesive layer.

Claim 1 of US Patent No. 11439540 (hereinafter: ‘540 Patent) recites:
A breathable adhesive bandage, comprising: a fabric layer formed entirely of wool, the fabric layer comprising wool fibers that have a fiber thickness in a range of 13 to 25 microns; wherein the fabric layer has a weight in a range of 5 to 15 ounces per square yard and includes oppositely disposed first and second surfaces, wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer to provide extra thickness and padding or cushioning to the fabric layer; an adhesive layer applied to the second surface of the fabric layer in a discontinuous pattern such that the adhesive layer is configured to cover 40% to 70% of the second surface of the fabric layer; a pad attached to the second surface of the fabric layer or to the adhesive layer; and a removable backing, wherein the removable backing is configured to cover the pad and removably attach to the adhesive layer.	

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the present application and claim 1 of the ‘540 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 1 of the ‘540 Patent is in effect a “species” of the broader, “generic” invention recited in claim 20 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 20 of the present application is anticipated by claim 1 of the ‘540 patent and, therefore, is not patentably distinct from claim 1 of the ‘540 patent.
	All of the limitations of claims 21-22 can be found in claim 1 of the ‘540 Patent. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 includes subject matter which could either not be found or was not suggested in the prior art of record. 
With respect to claim 1, the subject matter not found was a breathable adhesive bandage comprising a fabric layer having oppositely disposed first and second surfaces comprising wool wherein the first surface is a brushed outer surface that is formed by brushing or distressing the first surface after formation of the fabric layer, in combination with the other elements in the claims.
The closest prior art of record is Dow (US 5120325) which discloses a breathable adhesive bandage (col 1 line 30; col 2 line 44) comprising a fabric layer comprising wool (col 2 lines 29-34) which includes oppositely disposed first and second surfaces (col 2 lines 39-40) wherein an adhesive layer is applied to the second surface of the fabric layer (col 2 lines 11-12, 45-62).
Dow does not, however, disclose that the fabric layer of the bandage has a brushed outer surface that is formed by brushing or distressing the first surface of the fabric layer after formation of the fabric layer. 
Pailthorpe et al (WOOL482/582: Wool Processing; CH 15: “Principles of Wool Fabric Finishing”) teaches that wool fabrics undergo raising or brushing processes in order to catch and lift fibers from the plane of the fabric surface which causes the fibers to stand or protrude from the surface as a pile or nap in order to soften the handle of the wool fabric (see Pailthorpe pages 15-14 and 15-15). Pailthorpe also teaches that the fabric is brushed only on an outer surface because as illustrated in figures 15.7 and 15.8, the fabric is passed over the pile rollers such that only one side of the fabric is in contact with the wires on the rollers — thus, only one side of the fabric (i.e. the outer surface) undergoes raising/brushing. However, despite these teachings of Pailthorpe, it would not have been obvious to provide the bandage of Dow with a brushed outer surface or, more specifically, to have formed such a surface by brushing or distressing the outer surface of the bandage of Dow after formation of the fabric layer. Dow explicitly discloses that the top side of the backing layer (which is equivalent to the claimed outer surface) preferably has “a multiplicity of folds and grooves in the surface thereof so as to simulate the texture of human skin” (col 2 lines 40-43). Brushing or distressing the outer surface of the fabric layer in Dow (to provide a brushed outer surface), as taught by Pailthorpe, would disturb or interrupt folds or grooves on the surface, which goes against the explicit teachings of Dow, and would thereby result in the outer surface having a texture which differs from that which is disclosed in Dow. Thus, for at least these reasons, Pailthorpe fails to overcome the deficiencies of Dow.
 Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of claim 1 of the present application.
Claims 2-16 depend either directly or indirectly from claim 1 but are still subject to the Double Patenting rejections provided above.
Claim 18 includes the same allowable subject matter as independent claim 1. However, claim 18 depends from rejected claim 17 and, additionally, is still subject to the Double Patenting rejections provided above.
Claim 21 includes the same allowable subject matter as independent claim 1. However, claim 21 depends from rejected claim 20 and, additionally, is still subject to the Double Patenting rejections provided above..
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Citation of Pertinent Prior Art
Andersson et al (WO 2015/084231) teaches a wound healing material that can be used for dressings (abstract; pg 5 lines 24-30) wherein the material can be made from merino wool (pg 4 lines 8-9) because such a material is known to be useful as a surgical textile product for use where there is a risk of or a documented infection (pg 7 lines 23-26). 
Hoey (US 2924331) teaches an adhesive bandage and envelope wherein the pad dressing can be woven or nonwoven (col 4 lines 42-50). 
Moghe et al (US 2012/0310186) teaches wound dressings which include an absorbent pad that “can have about 3 ounces per square yard of surface area to about 10 ounces/square yard of surface area. In some configurations of some embodiments of the invention, the absorbent pad can have about 7 ounces per square yard of surface area” (para [0037]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786